       Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 1 of 21




                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :
                                               3:10-CR-187
                                      :
           v.
                                      :    (JUDGE MANNION)

DAVION DAVIS,                         :

                 Defendant            :

                             MEMORANDUM

I.    BACKGROUND
     On June 29, 2020, defendant Davion Davis filed, pro se, an Emergency
Motion for Compassionate Release/Reduction in Sentence under 18 U.S.C.
§3582(c)(1)(A). Davis requests the court to reduce his 12-month supervised
release revocation prison sentence to time served so that he can shelter in
place at home in Scranton, Pennsylvania. Davis’s motion is based on the
COVID-19 pandemic and his underlying “health issues rendering him
extremely vulnerable to the COVID-19 virus”, including hypertension,
diabetes, obesity, and hyperlipidemia.” (Doc. 52). In particular, Davis, age
35, seeks the court to release him from confinement in prison at FCI
Cumberland, located in Maryland, to his home due to his fear that he may
contract the COVID-19 virus in prison and, his fear that if he does, based on
his medical conditions, he will be at greater risk to suffer more severe
consequences. Davis alleges that the prison has experienced an outbreak of

                                     1
          Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 2 of 21




COVID-19 since he was incarcerated there. He also alleges that the prison
is not adequately testing for the virus and that “the prison is unable to provide
[him] with a safe environment”, including social distancing and other safety
protocols recommended by the CDC.1
      Davis submitted two Exhibits with his motion, namely, Ex. A, portions
of his BOP medical records indicating that he has the stated conditions, and
Ex. B, a copy of his April 4, 2020 request for compassionate release due to
the COVID-19 pandemic and his medical conditions (alleging that he is
“subject to fatal danger” in the prison). Davis contends that since he
submitted a request to the Warden and 30 days have passed since the
Warden received his request, he has exhausted his administrative remedies
and he can file his motion directly with the court under 18 U.S.C.
§3582(c)(1)(A).
      On June 29, 2020, the court directed the government to respond to
Davis’s motion and to include in its response the defendant’s medical
conditions and the measures which the prison has taken to comply with the


      1
         The number of COVID-19 cases in a federal prison can be found at
COVID-19 Cases, Federal BOP, https://www.bop.gov/coronavirus/.
According to the government, “as of July 6, 2020, six inmates and two staff
members have tested positive for COVID-19 [at FCI Cumberland]”, and that
“[a]ll have recovered.” The BOP’s website indicates that as of July 27, 2020,
FCI Cumberland currently has two positive cases of COVID-19 among staff
and no positive cases among inmates.
        Lackawanna County, where Davis is seeking to be released on home
confinement, has 1,854 positive cases of COVID-19 and 212 deaths as of
July 27, 2020. See Pa. Dept. of Health website.
                                        2
       Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 3 of 21




Center for Disease Control (CDC) guidelines regarding the COVID-19
pandemic. The court also directed the government to address whether the
defendant exhausted his BOP administrative remedies with respect to the
relief sought in his motion. (Doc. 53).
      On July 9, 2020, the government filed its brief in opposition to Davis’s
motion. (Doc. 54). The government also attached a copy of Warden Bell’s
response to Davis’s request for compassionate release. (Doc. 54-1).
Specifically, on April 24, 2020 Warden Bell denied Davis’s April 10, 2020
request for Compassionate Release/Reduction in Sentence, pursuant to
BOP Program Statement 5050.50 and 18 U.S.C. §3582, based on COVID-
19. In his response, the Warden stated that Davis’s request was evaluated
under the BOP’s criteria to see if it met the applicable “extraordinary and
compelling” standard, and that “[b]ased on a review of [Davis’s] request,
[COVID-19] is not part of the criteria established for consideration under in
[Program Statement] 5050.50.” Warden Bell also advised Davis that if he
was “dissatisfied with this response, [he] may appeal using the
Administrative Remedy process at the institution level within (20) calendar
days of the receipt of this response”, i.e., by submitting a BOP form BP-9.
Further, the government also filed, under Seal, copies of Davis’s BOP
medical records. (Doc. 56).
      After considering Davis’s motion, it will be dismissed without prejudice
for lack of jurisdiction due to his failure to exhaust all of his BOP
administrative remedies under §3582(c)(1)(A)(i). To the extent Davis is also

                                          3
          Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 4 of 21




deemed as seeking the court to order the BOP to find him eligible for
immediate home confinement designation under the Coronavirus Aid, Relief,
and Economic Security Act (the “CARES Act”), Pub. L. 116-136, §12003, the
court does not have authority to grant his request for relief and order the BOP
to release him to home confinement.2


II.   DISCUSSION
      On November 17, 2010, Davis was sentenced to 120 months in prison
to be followed by five years of supervised release for the crime of Conspiracy
to Distribute and Possess with Intent to Distribute Heroin, in violation of 21
U.S.C. §846. After he served his prison sentence, Davis was placed on
supervised release on March 29, 2019. On September 23, 2019, Davis was
arrested by the Scranton Police Department and the U.S. Probation Office
filed a petition seeking to revoke his supervised release.
      On January 2, 2020, Davis appeared before the court and admitted to
violating the conditions of his supervised release. The court imposed a prison
sentence on Davis of 12 months and one day, followed by 4-years of
supervised release. (Doc. 51).




      2
       Since Davis is proceeding pro se, the court liberally construes his
motion as also seeking home confinement pursuant to the CARES Act, in
addition to a motion compassionate release pursuant to 18 U.S.C.
§3582(c)(1)(A).
                                        4
      Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 5 of 21




     The court will first consider the exhaustion issue since it is a threshold
matter. See United States v. Gadsden, 2020 WL 3871083, *1 (W.D.Pa. July
9, 2020) (“In United States v. Raia, 954 F.3d 594 (3d Cir. 2020), the court of
appeals held that district courts cannot consider requests for compassionate
release under the First Step Act until a prisoner has exhausted his
administrative remedies.”).
     In its brief, (Doc. 54 at 1), the government states:
     On or about April 10, 2020, the warden at FCI Cumberland received a
     request from Davis for compassionate release/reduction in sentence,
     based on the Davis’s concerns about the COVID-19 virus. That request
     was denied by the warden on April 24, 2020. (See [Doc. 54-1]). Davis
     did not appeal that decision administratively to the [Bureau of Prisons
     (“BOP”)].

     The government then incorrectly contends that Davis’s motion is now
properly before the court and that the court should deny the motion on its
merits with prejudice since Davis has not met his burden of establishing that
a sentence reduction is warranted under 18 U.S.C. §3582(c)(1)(A). It also
states that to the extent that Davis’s motion may be interpreted as a request
for home confinement, this court lacks authority with respect to such a
request.
     The court is well-aware of the Department of Justice’s recent position
change that an inmate’s failure to appeal the Warden’s decision to the BOP
does not constitute a failure to exhaust his administrative remedies and that




                                      5
          Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 6 of 21




simply because 30 days have lapsed since the inmate submitted his request
to the Warden, this court has jurisdiction to decide his motion.3
      As mentioned, the Exhibits show that Davis submitted a Request for
Compassionate Release to the Warden, received on April 10, 2020, and on
April 24, 2020 Warden Bell timely responded to the request and denied it.
The Warden specifically advised Davis of the administrative remedies with
the BOP to appeal his decision. Rather than proceed with his administrative
remedies to appeal the Warden’s denial of his request for compassionate
release and then complete the BOP administrative remedy process, Davis
filed his instant motion with this court on June 29, 2020, requesting
compassionate release under 18 U.S.C. §3582(c)(1)(A).4


      3
         The court notes that the government has also taken the contrary
position, before this court as well as in other district courts, that a defendant
fails to demonstrate that he exhausted his administrative remedies if he does
not appeal the warden’s timely denial of his request for compassionate
release to the BOP Regional Director’s office and Office of General Counsel
pursuant to 28 C.F.R. §§542.15 and 571.63, and that such motions should
be denied as premature. See e.g. United States v. Gadsden, 2020 WL
3871083, *1.
       4
        Since the government included in its response the safety measures
implemented by the BOP in response to the COVID-19 virus, as well as the
safety protocols enacted at FCI Cumberland, (Doc. 54 at 3-14), and since
this court is well-aware of all of the safety measures implemented by the
BOP, see Cordaro, 2020 WL 2084960, and since many of the measures are
found on the BOP’s website, they are not repeated. See also BOP website:
www.bop.gov/coronavirus/index.jsp. The court has also reviewed the May
26, 2020 Memorandum from Ken Hyle, BOP Assistant Director/General
Counsel to the Honorable Ricardo S. Martinez, Chair of the Judicial
Conference Criminal Law Committee, regarding updated information from
the Bureau of Prisons with respect to its response to the COVID-19
                                        6
      Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 7 of 21




     Davis and the government assert that this court has jurisdiction since
defendant filed his instant motion over 30 days after he submitted his request
to the Warden despite the fact that he did not appeal the Warden’s response
through the BOP administrative remedy process, as he should have. Since
the Warden timely responded to Davis’s request, and advised Davis that he
could appeal the response via the BOP administrative remedy process, this
court finds that Davis has not exhausted his administrative remedies as
required, and that the court cannot waive the exhaustion requirement. See
United States v. Greenlove, 2020 WL 3547069 (M.D. Pa. June 30, 2020);
United States v. Fraction, 2020 WL 3432670 (M.D. Pa. June 23, 2020);
United States v. Muskey, 2020 WL 3547084 (M.D. Pa. June 30, 2020);
United States v. Gadsden, 2020 WL 3871083.
     The court finds that Davis’s motion should be dismissed for lack of
jurisdiction because he has not exhausted his administrative remedies. The
exhaustion requirement is “mandatory” and since Davis filed his instant
motion with the court before exhausting his administrative remedies with the
BOP, this court is “without jurisdiction to entertain the motion.” See
Greenlove, supra; Fraction, supra (citing Untied States v. Raia, 954 F.3d
594, 597 (3d Cir. 2020)). This court has also held that it is bound to follow
the Third Circuit’s Raia case. See also United States v. Blevins, 2020 WL
3260098, *2 (S.D. Miss. June 16, 2020) (“The statute [18 U.S.C.


pandemic and about revised screening procedures for new inmates being
confined in federal prisons to reduce the spread of the virus.
                                      7
          Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 8 of 21




§3582(c)(1)(A)] does not provide an exception to this mandatory statutory
exhaustion requirement, equitable or otherwise.”) (citing United States v.
Koons, 2020 WL 1940570, at *3 (W.D.La. Apr. 21, 2020) (“If an inmate’s
request is denied before the lapse of 30 days, then he must fully exhaust
administrative remedies before the Court may consider his motion to modify
his sentence under the statute.”); United States v. Martin, 2020 WL 3065302,
at *3 (S.D.Miss. June. 9, 2020)) (district court criminal nos. omitted). See
also United States v. Smith, ---F.Supp.3d---, 2020 WL 2487277, *7 (E.D.Ar.
May 14, 2020) (“the interpretation of §3582(c)(1)(A) is a jurisdictional issue”
and, the court concurred with the courts that have found “a defendant may
go ‘directly to court if a warden is not responsive to a request but, if a warden
does act within 30 days, the defendant would be required to pursue an
administrative appeal’ before going to court.”) (emphasis original).5 See also
United States v. Gadsden, 2020 WL 3871083, *2 (“if the warden does not
respond to the inmate’s request, the inmate may file a motion with the court

      5
        This court agrees with the in-depth analysis of the court in United
States v. Smith, ---F.Supp.3d---, 2020 WL 2487277, *7-9, and its conclusion
that: “a defendant may only file a motion for compassionate release if he has
fully exhausted his administrative remedies, or if the warden fails to act on
his request within 30 days of receipt. Because the warden here responded
to [defendant’s] request in less than 30 days, [defendant] was required to
fully exhaust his administrative remedies prior to filing this Motion.” The court
also held that in such circumstances, the court does not have jurisdiction
over defendant’s motion. (citing, in part, United States v. Nance, 2020 WL
114195, at *2 (W.D.Va. Jan. 10, 2020) (“reasoning that reading lapse as
nothing more than the passage of time ‘would ignore the extreme
unlikelihood of any administrative appeal within the bureaucracy of the
Bureau of Prisons being completed in 30 days.’”).
                                        8
       Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 9 of 21




after 30 days have lapsed”, and “if the warden does respond by denying the
inmate’s request, the inmate is obligated to fully exhaust all the
administrative procedures before filing a motion with the court.”) (citation
omitted).
     Warden Bell responded to Davis’s request in a timely manner within
the 30-day period, and then advised defendant that he could appeal the April
24, 2020 response through the BOP administrative remedy process. Instead
of then appealing the Warden’s response, Davis simply waited 30 days after
the Warden received his request and then filed his instant motion with this
court alleging that it is now properly before the court.
     Regarding exhaustion in this case, the court must first consider
whether Davis has exhausted his BOP administrative remedies despite the
government’s misplaced concession on this issue. See Blevins, 2020 WL
3260098, *2 (Court first considered the exhaustion issue even though “the
Government seem[ed] to concede that there has been exhaustion”, and the
court then found that “the Defendant failed to exhaust his administrative
remedies” and dismissed his motion.). See also United States v. Bolze, ---
F.Supp.3d---, 2020 WL 2521273, *3 (E.D.Tn. May 13, 2020) (court held that
“the exhaustion requirement is a prerequisite to the court’s exercise of its
authority under §3582(c)(1)(A)”, and “the Court lacks jurisdiction to reduce a
term of imprisonment under §3582(c)(1)(A) if defendant has not exhausted
his administrative remedies ….”).



                                       9
      Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 10 of 21




     Davis did not appeal the response from the Warden via the BOP’s
administrative remedy process, and since the Warden timely responded to
Davis’s request, Davis cannot directly file his motion with the court, as he
contends he can, without exhausting his administrative remedies. See
Blevins, 2020 WL 3260098, *3 (“If an inmate’s request is denied before the
lapse of 30 days, then he must fully exhaust administrative remedies before
the Court may consider his motion to modify his sentence under the statute.”)
(citation omitted). “Therefore, a defendant does not satisfy the exhaustion
requirement of §3582(c)(1)(A) if he does not appeal the warden’s decision
to deny compassionate release.” Id. (citing United States v. Pinson, 2020
WL 2771343, at *3 (S.D.Tex. May 28, 2020) (“finding defendant’s failure to
appeal the warden’s denial of compassionate release meant that he failed to
exhaust his administrative rights”). If the Warden fails to respond to the
inmate’s request within 30 days, then he can file his motion for
compassionate release with the court without fully exhausting his BOP
administrative remedies. See United States v. Smith, ---F.Supp.3d---, 2020
WL 2487277, *9.
     As the court in United States v. Smith, 2020 WL 2063417, *2 (N.D.Oh.
April 29, 2020), explained:
     Smith has also failed to fully exhaust his administrative remedies with
     respect to his original motion. Because the Warden explicitly denied
     his 2019 request for compassionate release, Smith needed to exhaust
     by appealing the Warden’s decision. See 28 C.F.R. §542.15(a); see
     also B.O.P. Program Statement 5050.50 §571.63 (citing the
     Administrative Remedy Program appellate procedure as the proper

                                     10
      Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 11 of 21




     method of administratively appealing a denied §3582(c)(1)(A)); see,
     e.g., United States v. Brummett, 2020 WL 1492763, at *1-2 (E.D.Ky.
     Mar. 27, 2020)(denying request for compassionate release due to
     COVID-19 for failure to exhaust because inmate did not appeal
     warden’s denial of his request for a reduction in sentence).

      Recently, in United States v. Early, 2020 WL 2572276, *3 (W.D.Pa.
May 21, 2020), the court considered a similar exhaustion issue as presented
in the instant case, and stated: “Warden Williams responded to Defendant’s
request [for compassionate Release/Reduction in Sentence] within 30 days
of receipt. Consequently, Defendant is obligated to complete the
administrative appeal process. Therefore, this Court finds that Defendant
has failed to exhaust his administrative remedies.” The court in Early, id.,
also stated that the court may not waive the exhaustion requirement and that
“exhaustion of [defendant’s] administrative remedies is mandatory.” (citing
United States v. Raia, 954 F.3d 594 (3d Cir. 2020)). “In Raia, the Court of
Appeals emphasized the BOP’s statutory role and extensive efforts to control
the spread of Covid-19, and held that the ‘exhaustion requirement takes on
added – and critical – importance.’” Id. (quoting Raia, 954 F.3d at 597). “The
BOP is in the best position to consider the myriad of factors necessary in
rendering a decision.” Id.
     Davis, like the defendant in the Early case, id. at *2, as well as the
defendant in the Greenlove case, contends that the exhaustion requirement
is satisfied because he filed his request over 30 days before he filed his




                                     11
      Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 12 of 21




instant motion, despite the fact that the Warden responded to his request
within the 30-day time frame provided for in the First Step Act.
     The court in Early, id. at *3, explained:
     Defendant’s reading of the statute is misplaced. Courts have
     interpreted the statue to mean that an inmate must fully exhaust his
     administrative remedies unless his or her warden does not respond to
     the inmate’s request within 30 days. See United States v. Nance, 2020
     WL 114195, at *2 (W.D. Va. Jan. 10, 2020). In other words, a defendant
     must wait to file a motion with this Court until either his administrative
     request related to compassionate release is denied and he fully
     exhausts all administrative rights to appeal or thirty days have passed
     from the date he made the application with no response from the
     warden, whichever occurs first. Id. (“[C]ases indicate that this statutory
     exhaustion requirement has been interpreted to excuse full exhaustion
     of administrative remedies only if 30 days have elapsed without any
     response by the Bureau of Prisons to the inmate's request.”), citing,
     United States v. Bolino, 2020 WL 32461, at *1 (E.D.N.Y. Jan. 2, 2020).
     See also, United States v. Bevans-Silva, 2020 WL 2475079 (S.D. Ga.
     May 13, 2020); United States v. Samuels, 2020 WL 2499545, at *2
     (W.D. La. May 13, 2020); United States v. McCallister, 2020 WL
     1940741, at *2 (W.D. La. April 21, 2020); United States v. Rodriguez,
     ––– F.Supp.3d ––––, ––––, 2020 WL 1627331, at *3 (E.D. Pa. Apr. 1,
     2020) (“Under the First Step Act ... it is possible for inmates to file
     compassionate-release motions—under the 30-day lapse provision—
     when their warden never responds to their request for relief.”); United
     States v. Mattingley, 2020 WL 974874, at *3 (W.D. Va. Feb. 28, 2020);
     United States v. Keith, 2019 WL 6617403, at *1 (W.D. Okla. Dec. 5,
     2019)(To exhaust administrative remedies, a defendant “first submits
     his request to BOP and either (1) complete the administrative appeal
     process, if BOP denies his request; or (2) wait 30 days from BOP's
     receipt of his request to deem its lack of response a denial of his
     request.”). [District Court criminal nos. omitted].

     In United States v. Solomon, 2020 WL 2768897, *3 (W.D.Pa. May 28,
2020), the court stated, “[c]ourts have interpreted [18 U.S.C. §3582(c)(1)(A)]

                                      12
      Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 13 of 21




to mean that an inmate must fully exhaust his administrative remedies unless
his or her warden does not respond to the inmate’s request within 30 days.”
(citing Early, 2020 WL 2572276, at *3). This court concurs with Early,
Solomon, United States v. Smith, ---F.Supp.3d---, 2020 WL 2487277, and
Blevins, as well as the cases to which they cite, and finds that Davis must
wait to file a motion with the court after he fully exhausts all administrative
rights with respect to the Warden’s response to his administrative request
for compassionate release since the Warden responded to his request within
30 days from the date he submitted it. See id. (citing Early, 2020 WL
2572276, at *3). See also United States v. Martin, 2020 WL 3065302, *3
(S.D.Miss. June 9, 2020) (Court “agree[d] with those courts interpreting the
‘lapse’ provision [i.e., the language in 18 U.S.C. §3582(c)(1)(A) providing that
the court can consider a motion for compassionate release after the “lapse
of 30 days from the receipt of such a request by the warden”] as having a
futility component: it applies only when the BOP has failed to respond to a
compassionate-release request within 30 days of its submission. If an
inmate’s request is denied before the lapse of 30 days, then he must fully
exhaust administrative remedies before the Court may consider his motion
to modify his sentence under the statute.”) (citing Early, 2020 WL 2572276,
at *3; Blevins, 2020 WL 3260098, *3 (“Inasmuch as [defendant’s] request
was denied [by the warden] before the lapse of 30 days, he is required to
fully exhaust his administrative remedies before the Court may hear his
Motion. There is no evidence that [defendant] appealed the warden’s

                                      13
      Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 14 of 21




decision with the BOP. By failing to appeal the warden’s decision to the
Regional Director, [defendant] has not fully exhausted his administrative
rights and the suit must be dismissed.”); United States v. Ng Lap Seng, ---
F.Supp.3d---, 2020 WL 2301202, *5-6 (S.D.N.Y. May 8, 2020)).
     In Ng Lap Seng, 2020 WL 2301202, *5-6, the Court held that section
3582(c)’s “exhaustion requirement is clearly statutory and therefore
mandatory” and, did not agree with courts that have “interpreted ‘lapse of 30
days from the receipt of such a request by the warden,’ 18 U.S.C.
§3582(c)(1)(A), to mean that the statute’s exhaustion requirement is satisfied
merely upon the passage of 30 days from the date the warden receives a
defendant’s request that the BOP file a compassionate release motion on its
behalf, regardless of whether the BOP has failed to take action on the
request.” The court stated that this “first reading would also—in many
cases—render the statute’s provision regarding full exhaustion of
administrative remedies meaningless, as defendants like Ng would forego
appealing a warden’s denial of their compassionate release request if the
30-day period was nearing an end.” Id. The court in Ng Lap Seng then
“agree[d] with the courts that have interpreted Section 3582(c)(1)(A)’s ‘lapse’
language as requiring the BOP’s failure to respond to a prisoner’s request
for a compassionate release motion within thirty days, giving the court
discretion to hear a compassionate release motion if the BOP has failed to
timely consider the request.” Id. at *6. The court also explained that “given
the BOP’s regulations regarding its deadlines for considering compassionate

                                      14
      Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 15 of 21




release requests, it is unlikely in the normal case that a defendant could
exhaust his administrative remedies within 30 days”, and that “[i]f Congress
desired to so fundamentally change the compassionate release process by
circumventing the BOP’s full administrative review, Congress could have
used clearer language, as it did elsewhere in the First Step Act.” Id. The court
then concluded that “[b]ecause I read Section 3582(c)(1)(A)’s ‘lapse of 30
days’ language to require the BOP’s failure to respond to a compassionate
release request within thirty days of its submission to the BOP, I conclude
that Ng must fully exhaust the BOP appeals process to satisfy Section
3582(c)(1)(A)’s exhaustion requirement”, and that the defendant “has not yet
satisfied this exhaustion requirement due to his failure to fully appeal the
warden’s denial of his request.” Id. at *7. The court in Ng Lap Seng also
indicated that if Section 3582(c)(1)(A)’s exhaustion requirement is not
jurisdictional, then the government can waive the affirmative defense of
exhaustion. Conversely, if Section 3582(c)(1)(A)’s exhaustion requirement is
jurisdictional, as this court has found it is based on Raia, then the
government cannot waive the exhaustion issue and the court must be
satisfied that it has jurisdiction to consider the merits of a defendant’s motion
for compassionate release. As indicated, this court has found that exhaustion
of administrative remedies is mandatory under 18 U.S.C. §3582(c)(1), see
Blevins, 2020 WL 3260098, *2, Greenlove, supra, and since Davis has not
exhausted his remedies with respect to the Warden’s response to his



                                       15
      Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 16 of 21




request, this court does not have jurisdiction to grant his request for
compassionate release.
     This court has concurred with the court in Ng Lap Seng as well as the
courts cited therein, id. at *6 (string citations omitted), which have held that
“the exception to exhaustion in section 3582(c)(1)(A) ‘provides that
Defendants can bypass exhaustion altogether if the warden fails to act on an
administrative application for compassionate release within 30 days.’”
However, if the warden responds to defendant’s request within 30 days, then
defendant must exhaust all of his BOP administrative rights to appeal the
warden’s decision as provided by BOP Program Statement No. 5050.50, and
“the same exhaustion procedure for routine administrative grievances (i.e.,
the use of forms BP-9 through BP-11) applies to requests for compassionate
release.” Id. at *7 (citing 28 C.F.R. §542.15(a)). The court notes that since
the court in Ng Lap Seng, id. at *7, detailed all of the required administrative
remedies an inmate must pursue before filing a motion for compassionate
release with the court, as well as citations to the applicable websites, they
are not repeated herein. See also Blevins, 2020 WL 3260098, *3; United
States v. Martin, 2020 WL 3065302 (S.D.Miss. June 9, 2020) (“For the
reasons articulated by the court in Ng Lap Seng, this Court agrees with those
courts interpreting the ‘lapse’ provision as having a futility component: it
applies only when the BOP has failed to respond to a compassionate-release
request within 30 days of its submission. If an inmate’s request is denied
before the lapse of 30 days, then he must fully exhaust administrative

                                      16
      Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 17 of 21




remedies before the Court may consider his motion to modify his sentence
under the statute. In this case, Martin says his request was initially denied
within the 30-day window, and he does not demonstrate that he fully
exhausted that denial. In this procedural posture, the Court ‘may not modify
[his] term of imprisonment.’”) (citing 18 U.S.C. §3582(c)(1)(A)).
     This court has also interpreted Section 3582(c)(1)(A)’s “’lapse of 30
days’” language to require the BOP’s failure to respond to a compassionate
release request within thirty days of its submission to the BOP”, Ng Lap
Seng, id. at *7, and it finds that defendant Davis “must fully exhaust the BOP
appeals process to satisfy Section 3582(c)(1)(A)’s exhaustion requirement”
since the Warden did respond to his request within 30 days. Here, the court
finds that defendant has not yet satisfied the exhaustion requirement since
he has failed to fully appeal the Warden’s April 24, 2020 decision. In short,
simply because defendant submitted his compassionate release request
more than 30 days before he filed his instant motion, does not establish that
the 30-day requirement for exhaustion of administrative remedies has been
met. See United States v. Smith, ---F.Supp.3d---, 2020 WL 2487277, *7-9.
     Also, to the extent that Davis is deemed as attempting to argue futility
based on his above stated allegations in his motion, and requests the court
to consider the substantive merits of his motion, this court has concurred
with the courts that have found that there is no futility exception in 18 U.S.C.
§3582(c)(1)(A). See Greenlove, supra; Blevins, 2020 WL 3260098, *2 (“The



                                      17
      Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 18 of 21




statute does not provide an exception to this mandatory statutory exhaustion
requirement, equitable or otherwise.”).
     Simply stated, the court cannot waive Section 3582(c)(1)(A)’s
exhaustion requirement because it is jurisdictional. See United States v.
Raia, 954 F.3d 594, 597 (3d Cir. 2020) (Third Circuit held that courts cannot
consider a request for compassionate release under the First Step Act until
the inmate has exhausted his BOP administrative remedies.); United States
v. Davila, 2020 WL 2839860, *2 (W.D.Pa. June 1, 2020) (“The exhaustion
requirement that applies in this case is explicitly set forth in §3582(c)(1)(A),
and, therefore, cannot be excused.”); United States v. Pitt, 2020 WL
2098272, *2 (M.D.Pa. May 1, 2020) (“The court cannot overlook
[defendant’s] failure to exhaust his remedies, as the Third Circuit recently
emphasized the need for ‘strict adherence’ to the exhaustion requirement in
the wake of the COVID-19 pandemic.”) (citing Raia, 954 F.3d at 597).
      Secondly, the court cannot yet determine if Davis has demonstrated
that “extraordinary and compelling reasons” due to the COVID-19 pandemic
and his medical conditions warrant a reduction of his sentence, since he has
not exhausted his administrative remedies. See United States v. Zukerman,
---F.Supp.3d---, 2020 WL 1659880, *2 (S.D.N.Y. April 3, 2020) (“in order to
be entitled to relief under 18 U.S.C. §3582(c)(1)(A)(i), [defendant] must both
meet the exhaustion requirement and demonstrate that ‘extraordinary and
compelling reasons’ warrant a reduction of [her] sentence.”) (emphasis
added); Raia, 954 F.3d at 597 (“The First Step Act empowers criminal

                                      18
      Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 19 of 21




defendants to request compassionate release for ‘extraordinary and
compelling reasons’” after the defendant exhausts administrative remedies
with the BOP.) (citing 18 U.S.C §3582(c)(1)(A)(i)). The Third Circuit in Raia,
id., also held that defendant’s failure to comply with §3582(c)(1)(A)’s
exhaustion   requirement    “presents     a   glaring   roadblock   foreclosing
compassionate release at this point.”
     Finally, to the extent Davis is liberally deemed as also relying on the
CARES Act, which was signed into law on March 27, 2020, as well as Barr’s
March 26, 2020 and April 3, 2020 Memoranda to the BOP, such reliance is
misplaced.
     “The jurisdiction of [a home confinement] determination [under the
CARES Act] is with the Director of the Bureau of Prisons.” United States v.
Cruz, ---F.Supp.3d---, 2020 WL 1904476, *4 (M.D.Pa. April 17, 2020);
Cordaro, 2020 WL 2084960, *6-7 (“the determination of which inmates
qualify for home confinement under the CARES Act is with the BOP
Director.” (citations omitted). See also United States v. Sawicz, 2020 WL
1815851, *1 (E.D.N.Y. April 10, 2020); United States v. Doshi, 2020 WL
1527186, *1 (E.D.Mi. March 31, 2020) (The CARES Act “temporarily permits
the Attorney General to ‘lengthen the maximum amount of time for which [it]
is authorized to place a prisoner in home confinement’ under §3624(c)(2)”,
and “the authority to make this determination is squarely allocated to the
Attorney General, under whose authority is the Bureau of Prisons.”); United
States v. Coker, 2020 WL 1877800, *1 (E.D.Tenn. April 15, 2020) (court

                                     19
       Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 20 of 21




stated that while section 12003 of the [CARES Act] “presently and
temporarily provides for expanded prisoner home confinement”, “[t]he
CARES Act places decision making authority solely within the discretion of
the Attorney General and the Director of the Bureau of Prisons.”) (citations
omitted); United States v. Berry, 2020 WL 1984117, *3 (M.D.Pa. April 27,
2020) (same); United States v. Williams, 2020 WL 2748287, *1 (E.D.Tenn.
May 27, 2020) (“The CARES Act gives decision-making authority to of the
Attorney General and the Director of the [BOP]”, and “Courts therefore do
not have power to grant relief under Section 12003 of the CARES Act.”)
(citations omitted).


III.   CONCLUSION
       Based on the foregoing, Davis’s Emergency Motion for Compassionate

Release and request for a time served sentence or for home confinement

related to the COVID-19 pandemic, (Doc. 52), will be DISMISSED WITHOUT

PREJUDICE for lack of jurisdiction due to his failure to exhaust his BOP

administrative remedies under §3582(c)(1)(A)(i).




                                     20
            Case 3:10-cr-00187-MEM Document 58 Filed 08/06/20 Page 21 of 21




            Further, insofar as Davis is challenging any decision by the BOP that

he is not eligible for home confinement designation under the CARES Act,

the court will DISMISS it since the authority to make this determination lies

with the BOP Director and not the court. An appropriate order will follow.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Dated: August 6, 2020
10-187-01




                                          21
